343 So. 2d 1065 (1977)
Frank L. THORNTON et al.
v.
Sharon MORAN et al.
Sharon MORAN
v.
Frank L. THORNTON et al.
No. 59488.
Supreme Court of Louisiana.
April 1, 1977.
Writ granted. Judgment of court of appeal reversed; case remanded to court of appeal to resolve the difference in the factual findings between the jury and the judge in these consolidated cases and to render a single opinion based upon the *1066 record. La.Const. Art. 5, § 10(B); Rights of parties to reapply for writs in accordance with law after court of appeal renders decision in accordance with views herein expressed are reserved.
SUMMERS, J., dissents from this ex parte in chambers reversal of the judgment of the Court of Appeal without a hearing and opportunity for the parties to be heard.
CALOGERO and DENNIS, JJ., are of the opinion the writ should be granted and the case taken up in this Court in the normal course, with oral arguments followed by written opinion.